—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered September 2, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The challenged portions of the People’s examination of witnesses and their summation could not have deprived defendant of a fair trial in view of the court’s curative actions in each instance as well as the overwhelming evidence of defendant’s guilt. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.